Citation Nr: 1445223	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA treatment following a December 2007 mandible fracture.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to April 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) in March 2009 and April 2009.

The issues on appeal were previously before the Board in October 2012, at which time they were remanded for further development.  In compliance with the October 2012 remand directives, the RO completed the following: (1) requested that the Veteran authorize VA to obtain records of his dental treatment by non-VA dentist Dr. A. Sclaroff; (2) provided the Veteran with adequate notice concerning his claim to reopen his previously denied claims for service connection for back and bilateral knee conditions; and (3) readjudicated the claims.  Review of the record reveals, however, that the RO did not associate with the claims folder a temporary file as directed by the Board.  The Board finds, therefore, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  Although the temporary file was identified previously as evidence pertinent to the Veteran's claim to reopen his claim of entitlement to service connection for an acquired psychiatric disability, which has been rendered moot (as discussed below), the Board finds that VA must still make reasonable efforts to associate the temporary file with the claims folder, as the information contained therein may be relevant to the remainder of the issues on appeal.

In a July 2013 Informal Hearing Presentation (IHP), the Veteran raised the issue of his entitlement to an increased rating for his service-connected acquired psychiatric disability, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since that time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of the Veteran's entitlement to (1) compensation under 38 U.S.C.A. § 1151, (2) service connection for a back condition, and (3) service connection for a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions dated February 2005 and May 2011 show that service connection for an acquired psychiatric disorder has been granted.
 
2.  The Veteran has expressed disagreement as to the initial rating that was assigned in the February 2005 rating decision and continued in the May 2011 rating decision, but this issue is not presently before the Board.

3.  In an unappealed October 1984 decision, the Board denied service connection for a back condition and a bilateral knee condition.

4.  Evidence added to the record since the October 1984 decision is not cumulative or redundant of evidence then of record, and relates to unestablished facts necessary to establish service connection for a back condition and a bilateral knee condition.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an acquired psychiatric disorder is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2002); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

2.  The October 1984 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

3.  New and material evidence has been submitted with regard to the Veteran's claims of entitlement to service connection for a back condition and a bilateral knee condition, and thus, the criteria for reopening these claims have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Veteran's Claim of Entitlement to Service Connection for an Acquired Psychiatric Disorder

The benefit sought-entitlement to service connection for an acquired psychiatric disability-has already been allowed by way of an February 2005 rating decision that granted service connection for a sleep disorder, which was later recharacterized as service connection for "bipolar disorder with major depressive episode; sleep disorder" in a May 2011 rating decision.  There is, therefore, no case or controversy for the Board to adjudicate.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

II.  Reopening the Veteran's Claims of Entitlement to Service Connection for a Back Condition and a Bilateral Knee Condition

By way of background, the Board denied the Veteran's claims for service connection for a back condition and a bilateral knee condition in an October 1984 decision.  The Veteran did not express disagreement with the October 1984 decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the October 1984 determination.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1984 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In May 2009, the Veteran submitted a claim to reopen his claims for service connection for a back condition and a bilateral knee condition.  The Board denied the claim for service connection for a back condition on the basis that the Veteran did not have an acquired back disability in service, but rather, he had congenital scoliosis, which is not a disease or injury that is subject to service connection under 38 C.F.R. § 3.303(c).  The claim for service connection for a bilateral knee condition was denied on the basis that the Veteran had a bilateral knee condition that clearly and unmistakably existed prior to service and was not aggravated therein.

In an August 2009 rating decision, the RO denied the Veteran's claims to reopen on the ground that the there was no new and material evidence associated with the claims folder that warranted reopening.  Specifically, the RO stated that the Veteran has not submitted evidence to show that his back and bilateral knee conditions are related to his active service.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record in October 1984 includes the Veteran's STRs; correspondence from VA concerning the Veteran's claims; the report of a June 1983 psychiatric examination; an August 1983 rating decision issued by an RO that denied the Veteran's claims on the ground that his STRs are negative for reports of a back condition, and his bilateral knee condition preexisted service and was not aggravated therein; and the transcript of a December 1983 hearing that was held at an RO.  This hearing transcript documents the Veteran's reports of an in-service back injury that developed into a chronic disability and a preexisting knee injury that worsened during service and continued to worsen after his separation from service.

After October 1984, the evidence includes correspondence from VA concerning the Veteran's claims, benefits, and other issues; multiple rating decisions; and VA treatment records that document that the Veteran demonstrated normal posture, document the Veteran's complaints of pain in the low back and lower leg, and indicate that the Veteran currently has osteoarthrosis of the knee.  Notably, treatment records dated September 2002, March 2011, and April 2013 document complaints of lower leg pain that the record shows may be caused by peripheral neuropathy and that the Veteran has occasionally attributed to his service-connected skin disorder, which affects his legs and has caused induration, or skin hardening, in that area.

As acknowledged previously, the Veteran's claims were denied on the ground that it has not been shown that the claimed conditions are related to his active service.  Thus, this evidence is necessary to reopen the Veteran's claims.

With regard to the claim for service connection for a back condition, the post-October 1984 evidence of record that shows that the Veteran demonstrated normal posture in February 2010, but continued to report low back pain.  This evidence indicates that the Veteran may have a back condition other than scoliosis and, based on the Veteran's in-service reports of low back pain, this evidence raises the issue of whether the Veteran has an additional back condition that may be related to his service.  The Board finds, therefore, that this new evidence is material as it triggers VA's duty to provide an examination and obtain an opinion with regard to any current back condition.

With regard to the claim for service connection for a bilateral knee condition, the post-October 1984 evidence of record shows that the Veteran has experienced pain in the bilateral lower extremities due to a service-connected skin disability.  The evidence fails to show, however, whether any skin hardening associated with his service-connected skin disability has affected the range of motion of the Veteran's knees, and thus, caused disability.  Overall, the Board finds that this evidence triggers VA's duty to provide an examination and obtain an opinion as to whether the Veteran's claimed bilateral knee condition is related to a condition for which service connection has already been granted, and is thereby related to his active service.

Accordingly, the Board finds that evidence submitted post- October 1984 includes evidence that the Veteran's current back and bilateral knee conditions may be related to his active service, and thus, the claims must be reopened.  To this extent, the appeal is granted.


ORDER

The issue of entitlement to service connection for an acquired psychiatric disability is dismissed.

New and material evidence having been submitted, reopening of the claim for service connection for a back condition is granted.

New and material evidence having been submitted, reopening of the claim for service connection for a bilateral knee condition is granted.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

As stated previously, the Board finds that a remand is necessary in order to ensure compliance with the October 2012 remand directive that instructed the RO to obtain and associate with the Veteran's file any temporary file that pertains to the Veteran.  Stegall, 11 Vet. App. at 271.  Email messages dated December 2012 document RO correspondence that indicates that the temporary file has been located, but review of the record shows that it has not been associated with the file.

With specific regard to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151, the Board finds that the current evidence of record is inadequate to adjudicate the claim because a February 2009 VA examination report documents an examiner's findings concerning the history of the Veteran's mandible fracture and that examiner's opinion concerning the potential causes of the Veteran's additional disability, but fails to identify the specific additional disability that the Veteran sustained due to VA care.  The Board finds, therefore, that another opinion must be obtained on remand.

With regard to the claim for service connection for a back condition, the Board finds that the Veteran may have multiple current back conditions.  With regard to the previous finding of congenital scoliosis, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).   It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In addition, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, the presumption of soundness applies if a disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, 

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

Here, the Veteran's November 1978 enlistment examination is negative for reports of disability, and thus, he shall be presumed sound as to any diseases.  However, the evidence that is currently of record fails to indicate whether the Veteran currently has a back condition that is "more or less stationary in nature" (a defect) or "capable of improving or deteriorating" (a disease).  See VAOPGCPREC 82-90; Quirin, supra.  As the record lacks competent evidence as to this issue, the Board finds that a remand is required to provide an examination and obtain an opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

With regard to his claimed knee condition, the Veteran endorsed having had cramps in his legs and a "trick" or locked knee in his November 1978 report of medical history, but the Board finds that the Veteran shall be presumed sound as to the claimed knee condition because a knee condition was not noted upon enlistment.  Additionally, the Board notes that the Veteran reported bilateral knee pain during the period January 1979 to November 1979.  Overall, the lack of competent medical evidence concerning the onset and etiology of the Veteran's current knee condition, his in-service complaints of knee pain, the lack of affirmative evidence that a potential preexisting knee condition was not aggravated during service, and the lack of adequate evidence concerning whether the Veteran's current knee condition is related to his service-connected skin disability indicates that VA must also provide an examination and opinion with regard to his current bilateral knee condition as well.

In addition, while on remand, the Veteran should be given another opportunity to provide, or authorize VA to obtain, records of his treatment by Dr. A. Sclaroff for residuals of a jaw fracture, which the RO requested from the Veteran in October 2012.  The AOJ should also request a copy of the Veteran's vocational rehabilitation records and associate these records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims folder any temporary file (or a copy thereof) that pertains to the Veteran, to include the temporary file that was identified in December 2012 email correspondence.  All efforts to associate the temporary file with the claims folder must be documented.  Additionally, associate with the claims folder a copy of the Veteran's vocational rehabilitation records.

2.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment by Dr. A. Sclaroff for residuals of a jaw fracture.  All efforts to obtain these records and any negative responses should be documented.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any pre-service, in-service and/or post- symptomatology of his back condition and bilateral knee condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completion of the above development, send the Veteran's claims folder to an appropriate VA clinician to obtain an opinion as to his claim of entitlement to compensation for additional disability incurred as a result of VA treatment following a December 2007 mandible fracture.

First, the evaluating clinician is asked to provide an opinion as to whether the Veteran sustained additional disability due to VA medical treatment and identify that additional disability.  If it is determined that the Veteran sustained additional disability due to VA medical treatment, provide an opinion as to whether such additional disability was either: 

   (a) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or

   (b) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.  A clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.  As such, if the clinician is unable to offer an opinion, it is essential that the clinician provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Provide an examination to determine the nature, onset, and etiology of any back and bilateral knee conditions found to be present.  The claims folder should be made available to the examiner for review before the examination, with such review noted in the provided report.  The examiner should record the full history of the disabilities, including the Veteran's competent account of his symptoms.

   (a) Back Condition: The examiner should diagnose all current back conditions found to be present and state whether the Veteran has a back condition that existed prior to service.
   
   (i) The examiner is asked to provide an opinion as to whether any back condition found to be present is capable of improving or deteriorating, or rather whether it is static and immutable.  If the examiner determines that a diagnosed back condition is static and immutable, the examiner must opine as to whether there was a superimposed disease or injury in service.

   (ii) If the examiner concludes that the Veteran has a back condition that existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

   (iii) If the examiner diagnoses the Veteran as having a back condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service, or within one year of his separation from service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of his symptoms during, and since, service.

   (b) Bilateral Knee Condition: The examiner should diagnose all current knee conditions found to be present.
   
   (i) The examiner should opine as to whether it is at least as likely as not that any knee condition found to be present was caused or aggravated by the Veteran's service-connected skin disability.  In offering this opinion, the examiner is asked to note that the Veteran's treatment records document that his skin disability has been productive of induration of the bilateral lower extremities.

   (ii) The examiner should state the likelihood that any knee condition found to be present existed prior to service.  If the examiner concludes that the knee condition found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner determines that the Veteran's knee condition did not increase in severity during a period of active duty, the examiner should indicate as such.

   (iii) If the examiner diagnoses the Veteran as having a knee condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service, or within one year of his separation from service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of his symptoms during, and since, service.

The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The Veteran's claims must be readjudicated in light of the Board's determination that the claimed disabilities were not noted at service entry.

If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


